                        1:20-cv-01084-JES-JEH # 30            Page 1 of 3
                                                                                                       E-FILED
                                                                    Friday, 03 September, 2021 04:46:31 PM
                                                                                Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS

ANTHONY SCOTT PRUITT, AUDREY PRUITT, )
individually, and on behalf of all others similarly )
situated,                                           )
                                                    )
                       Plaintiff,                   )     Case No. 1:20-cv-01084-JES-JEH
                                                    )
        v.                                          )
                                                    )
PAR-A-DICE HOTEL CASINO, BOYD GAMING )
CORPORATION, and any and all other affiliated or )
subsidiary entities,                                )
                                                    )
                       Defendants.                  )

   PLAINTIFFS’ MOTION FOR HEARING CONCERNING DISCOVERY DISPUTE

       NOW COMES Named Plaintiffs, Anthony Scott Pruitt and Audrey Pruitt, individually and

on behalf of all others similarly situated, by and through undersigned counsel, and for their Motion

for Hearing Concerning Discovery Dispute, state as follows:

       1.      Pursuant to this Court’s June 25, 2021 Order directing the Parties to confer

regarding the schedule for remaining discovery, the Parties have attempted to confer and are at an

impasse. Accordingly, Plaintiffs respectfully request a hearing concerning the schedule for

remaining discovery.

                                  RULE 37(a)(1) CERTIFICATION

       Undersigned counsel, after a telephone call, e-mail correspondence and good faith attempts

to resolve this discovery issue with defense counsel, have been unable to reach an accord on the

foregoing dispute.




                                                 1
                      1:20-cv-01084-JES-JEH # 30     Page 2 of 3




Dated: September 3, 2021                     Respectfully Submitted,

                                      /s/ Catherine T. Mitchell

                                      Ryan F. Stephan
                                      Catherine T. Mitchell
                                      Stephan Zouras, LLP
                                      100 N. Riverside Plaza, Suite 2150
                                      Chicago, Illinois 60606
                                      (312) 233-1550
                                      (312) 233-1560 f
                                      rstephan@stephanzouras.com
                                      cmitchell@stephanzouras.com

                                      Steven Smith
                                      5555 N. Sheridan Road
                                      Suite 708
                                      Chicago, Illinois 60640
                                      (312) 622-5545
                                      stevesmithlaw88@gmail.com

                                      Nathaniel A. Frenkel
                                      1050 W. Monroe St.
                                      #215
                                      Chicago, Illinois 60607
                                      nathanielafrenkel@gmail.com

                                      Attorneys for Plaintiffs and
                                      the Putative Class




                                         2
                        1:20-cv-01084-JES-JEH # 30            Page 3 of 3




                              CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on September 3, 2021, I filed the attached with the Clerk

of the Court using the ECF system, which will send such filing to all attorneys of record.


                                              /s/ Catherine T. Mitchell




                                                 3
